Name: Council Regulation (EEC) No 572/86 of 28 February 1986 establishing the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic in trade with Austria, Finland, Iceland, Norway, Sweden and Switzerland
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  distributive trades
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 56/89 COUNCIL REGULATION (EEC) No 572/86 of 28 February 1986 establishing the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic in trade with Austria, Finland, Iceland, Norway, Sweden and Switzerland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Whereas Free Trade Agreements have been concluded between the Community, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Switzerland, (hereinafter referred to as the 'EFTA countries'), on the other ; Whereas negotiations conducted with those countries have resulted in the signing of additional protocols to the Free Trade Agreements ; whereas however, since the internal procedures have not yet been completed, the protocols cannot enter into force on 1 March 1986 ; Whereas in accordance with Articles 180 and 367 of the Act of Accession the Community is obliged to take the necessary measures in order to remedy that situation and for this purpose shall take as its basis, for products covered by the Free Trade Agreements, the transitional measures and the adjustments agreed at the time of accession and shall take into account the result arrived at in negotiations with the EFTA countries , HAS ADOPTED THIS REGULATION : Article 1 1 . For the products covered by the Free Trade Agreement, and subject to paragraph 2 and Article 6 , the customs duties on imports of products originating in the EFTA countries into Spain including the Canary Islands , Ceuta and Melilla, and Portugal shall be reduced on 1 March 1986 to 90 % of the basic duties . 2 . For the products covered by Protocol 6 to the Agreement with Iceland, the Kingdom of Spain and the Portuguese Republic shall reduce the difference between :  the Spanish and Portuguese basic duties actually applied on 1 January 1985 in respect of imports of such products originating in Iceland, or the duty applied by Portugal in respect of imports of the same products from the Community, should that duty be higher, and  the duty indicated in the said Protocol, to be applied by the Community to the same products imported from and originating in Iceland, as laid down in Annex I. 3 . The rate of the duties calculated in accordance with paragraph 1 shall be applied by rounding down to the first decimal place by deleting the second decimal . Article 2 1 . Subject to the following paragraphs , the basic duty to which the reduction provided for in Article 1 is to be applied shall , for each product, be the duty actually applied on 1 January 1985 in trade between Spain and Portugal, on the one hand, and the EFTA countries, on the other. 2 . However, if after 1 January 1985 and before 1 January 1986 a tariff reduction is applied, such reduced duty shall be considered as a basic duty. 3 . For the products listed in Annexes II and III the Spanish and Portuguese basic duties shall be those indicated against each product. 4 . For crude petroleum oils or oils obtained from bituminous minerals falling within heading No 27.09 of the Common Customs Tariff the Spanish basic duty shall be nil . 5 . For the products listed in Protocol No 15 of the Act of Accession, and also matches and tinder, the Portuguese basic duty shall be that indicated in this Protocol . Article 3 If the Kingdom of Spain or the Portuguese Republic suspends in whole or in part the customs duties applicable to products imported from the Community as constituted on 31 December 1985 , it shall also suspend or reduce, by the same percentage, the customs duties applicable to products originating in the EFTA countries . Article 4 1 . If the Kingdom of Spain opens, in respect of third countries , tariff quotas actually applied on 1 January 1985 , products originating in the EFTA countries shall be subject to the same treatment as products imported from the Community as constituted on 31 December 1985 while such quotas remain open . 2 . If the Kingdom of Spain does not operate the tariff quotas referred to in paragraph 1 , it shall apply to products originating in the EFTA countries the duties applied in the case of such quotas being opened . The No L 56/90 Official Journal of the European Communities 1.3.86 1981 , on the common organization of the market in fishery products (*-) as last amended by the Act of Accession is at least equal to the reference price fixed by the Community for the products or categories of products concerned. 6 . If the Kingdom of Spain or the Portuguese Republic liberalize imports of a product listed in Annex IV or V and in paragraph 3 coming from the Community as constituted on 31 December 1985, it shall also liberalize imports of that product originating in the EFTA countries . Article 6 1 . The variable component which the Kingdom of Spain and the Portuguese Republic may apply in accordance with Article 1 of Protocol 2 to the Free Trade Agreements to certain products listed in Table I of that Protocol, originating in the EFTA countries, shall be adjusted by the compensatory amount applied in trade between the Community as constituted on 31 December 1985, on the one hand, and Spain and Portugal, on the other. 2 . For the products listed in Table I of Protocol 2 to the Free Trade Agreement, the Kingdom of Spain and the Portuguese Republic shall reduce by 10 % the difference between :  the Spanish and Portuguese basic duties in accordance with Article 2 , and  the duty (other than the variable component) indicated in the last column of Table I of Protocol 2 . However, as for the products listed in Annex VII with regard to Austria and as for the products listed in Annex VIII with regard to Portugal, the Republic of Austria and the Portuguese Republic will re-introduce the duties indicated in the abovementioned Annexes against each product on 1 March 1986 . In all cases where a minimum duty (fixed component) has been adopted for Portugal in respect of the Community, as indicated in Annex XIX of the Act of Accession, the same minimum duty shall be applied in respect of the EFTA countries if the calculation resulting from the breakdown in respect of the EFTA countries should produce a duty lower than the minimum duty adopted in respect of the Community. Article 7 The Portuguese Republic shall be authorized to maintain until 31 December 1986 the discriminating variation existing between the rate of reimbursement by the social security institutions for pharmaceutical products produced in Portugal and the current rate of reimbursement for pharmaceutical products imported from the EFTA countries . quantities or value subject to these duties shall be limited to the amounts actually imported from those countries under the same quotas opened on 1 January 1985 . 3 . For imports of motor vehicles falling within sub ­ heading 87.02 Alb) of the Common Customs Tariff originating in Sweden, the Kingdom of Spain shall open an import quota for 1986 at a reduced rate of duty for 400 vehicles as follows :  1 275-1 990 cc : 143 units,  1 990-2 600 cc : 257 units . Article 5 1 . If the Kingdom of Spain applies quantitative restrictions on the products referred to in Annexes IV and V imported from the Community as constituted on 31 December 1985 , it shall also apply quantitative restrictions on the same products originating in the EFTA countries . 2 . The quantitative restrictions referred to in paragraph 1 shall take the form of overall quotas opened for the import of products originating in the EFTA countries . The quotas are listed in Annexes IV and V. 3 . The Portuguese Republic shall maintain quantitative restrictions on imports of motor vehicles within the limits of a system of import quotas . On 1 March 1986 Portugal shall open, in respect of Sweden, the following quotas for completely built-up motor vehicles (CBU) :  700 units for vehicles weighing less than 3 500 kg gross,  200 units for vehicles weighing more than 3 500 kg gross . This latter quota is also opened for products originating in Austria. 4 . For the administration of the quotas mentioned in paragraph 2, the Kingdom of Spain shall apply the same administrative rules and procedures as those applied to imports of the products concerned originating in the Community as constituted on 31 December 1985 . 5 . Certain fishery products imported into Spain and Portugal and the products falling within heading No 15.04 of the Common Customs Tariff and imported into Spain originating in Iceland, which are listed in Annex VI, shall be subject to quantitative restrictions as specified in that Annex. These quotas as far as fishery products are concerned shall be the subject of administration at 3-monthly periods . Imports into the Community of these products may benefit from the pref ­ erential rate only on condition that the free-at-frontier price for the products concerned, ascertained by the Member States in accordance with Article 21 of the Council Regulation (EEC) No 3796/81 of 29 December O OJ No L 379, 31 . 12 . 1981 , p. 1 . 1.3.86 Official Journal of the European Communities No L 56/91 Article 8 Article 9 This Regulation shall enter into force on 1 March 1986 .Any amendments to the origin rules made necessary by the accession of Spain and Portugal shall be made by the Joint Committees provided for in the Agreements between the Community and the EFTA countries and shall apply as from 1 March 1986 to the products covered by this Regulation . It shall apply until the entry into force of the additional protocols to the Agreements but not later than 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Council The President H. van den BROEK No L 56/92 Official Journal of the European Communities 1.3 . 86 ANNEX I On 1 March 1986, the customs duties applicable to imports into Spain or Portugal of the following products originating in Iceland shall be set at the levels indicated below Spain (*) % Portugal (*) % Spain (*) % Portugal (*) % 15.04 A I a) b) A II a) b) B I a) B I b) B II G I a) CI b) CII 15.12 A B 16.04 A 16.04 C I CII G I ex 16.04 G II (**) 16.05 A ex 16.05 B (4) ex 16.05 preserved squid ex 16.05 other ex 16.05 B (') 23.01 B 0 5,5 0 5,5 O 1,5 0 5,5 O 1,5 0 5,5 O 18,4 18,4 12,1 12,1 13,3 12,1 13,3 6,7 6,7 5,3 0,6 1 1 1 1 1 1 35 35 26,3 26,3 27,5 26,3 27,5 0 26,3 1,8 02.04 C ex 1 ex 03.01 B I f) 1 (') ex 03.01 B I f) 2 C) ex 03.01 B I h) 1 O ex 03.01 B I h) 2 (2) 03.01 B I ij) 1 03.01 B I ij) 2 03.01 B I k) 1 03.01 B I k) 2 03.01 B II b) 1 b) 2 b) 3 b) 4 b) 5 b) 6 b) 7-17 03.01 C Portugal  Cod  other Spain  frozen  fresh/chilled 03.02 C Spain  eggs  other Portugal  Cod liver and the like, dried  other 03.03 A IV a) 0 2 11,8 3,7 12 3,7 12 3,7 12 11,6 11,6 11,6 11,6 11,6 11,6 11,6 11,6 0 9,2 1,5 6,4 0 17,8 17,8 3,7 3,7 3,7 3,7 3,7 3,7 0 0 0 10,5 10,5 0 10,5 0 13,1 0 17,5 30,6 (') Sebastus marinus. (J) Gadus morhua. (3) Medicinal oil : 1,5 % . (*) Molluscs . (s) Shell fish . (*) In compliance with the reference prices applied. (**) Excluding preserved smoked saithe . 1.3 . 86 Official Journal of the European Communities No L 56/93 ANNEX II Spanish basic duties (fixed components) on 1 January 1986 (') (ad valorem %) (ad valorem %, CCT heading No Basic duties (fixed components) on the import into Spain of goods falling within Regulation (EEC) No 3033/80 coming from Austria, Finland, Iceland, Norway, Sweden or Switzerland CCT heading No Basic duties (fixed components) on the import into Spain of goods falling within Regulation (EEC) No 3033/80 coming from Austria, Finland, Iceland, Norway, Sweden or Switzerland 17.04 B I 17.04 B II 17.04 C 17.04 D I a) 17.04 D I b) 1 17.04 D I b) 2 17.04 D lb) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II b) 1 17.04 D II b) 2 17.04 D II b) 3 17.04 D II b) 4 18.06 A I 18.06 All 18.06 A III 18.06 B I 18.06 B II a) 18.06 B II b) 18.06 C I 18.06 C II a) 1 18.06 C II a) 2 18.06 C lib) 1 18.06 C lib) 2 18.06 C II b) 3 18.06 C lib) 4 18.06 D I a) 18.06 D I b) 18.06 D II a) 0 0 0 8,38 3,05 0 0 0 0 0 0 0 0 0 0 0 0 0 10,06 0 0 0 0 0 3,91 14,6 9,75 3,44 4,55 3,01 0 0 0 0 18.06 D lib) 18.06 D lie) 19.02 A I 19.02 A II 19.02 B I 19.02 B II a) 1 aa) 19.02 B II a) 1 bb) 19.02 B II a) 2 19.02 B II a) 3 19.02 B II a) 4 aa) 19.02 B II a) 4 bb) 19.02 B II a) 5 aa) 19.02 B II a) 5 bb) 19.02 B II a) 6 aa) 19.02 B II a) 6 bb) 19.02 B II a) 7 19.02 B II b) 1 19.02 B II b) 2 19.03 A 19.03 B I 19.03 B II ex 19.04 'of yucca or manioc' ex 19.04 'of potato starch' ex 19.04 'other' 19.05 A 19.05 B 19.05 C 19.07 A 19.07 B 19.07 C 19.07 D I 0 0 19,5 19,5 17,3 17,3 17,3 17,3 17,3 17,3 17,3 17,3 17,3 17,3 17,3 17,3 17,3 17.3 18,1 18,1 18,1 19.2 11.4 14.3 16,8 16,8 16,8 6,1 6,1 6,1 6,1 (') These duties will be subject as from 1 March 1986 to the first 10 % reduction provided for in Article 1 of the Regulation . No L 56/94 Official Journal of the European Communities 1.3 . 86 (ad valorem %) (ad valorem %) CCT heading No Basic duties (fixed components) on the import into Spain of goods falling within Regulation (EEC) No 3033/80 coming from Austria, Finland, Iceland, Norway, Sweden or Switzerland CCT heading No Basic duties (fixed components) on the import into Spain of goods falling within Regulation (EEC) No 3033/80 coming from Austria, Finland, Iceland, Norway, Sweden or Switzerland ex 19.08 B V a) 'without sugar or cocoa' ex 19.08 B V a) 'other' 19.08 B V b) 21.02 C II 21.02 D II 21.06 All a) 21.06 A lib) 21.07 A I 21.07 A II 21.07 A III 21.07 B I a) 8,7 10 10 13,71 16,87 4,5 5 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 21.07 B I b) 21.07 B II a) 21.07 B II b) 21.07 C I 21.07 C II a) 21.07 C II b) 19.07 D II 19.08 A I 19.08 All 19.08 A III ex 19.08 B I a) 'without sugar or cocoa' ex 19.08 B I a) 'other' 19.08 B I b) ex 19.08 B II a) 'without sugar or cocoa' ex 19.08 B II a) 'other' 19.08 B II b) 1 19.08 B II b) 2 19.08 B II c) 1 19.08 B II c) 2 19.08 B II d) 1 19.08 B II d) 2 ex 19.08 B III a) 1 'without sugar or cocoa' ex 19.08 B III a) 1 'other' ex 19.08 B III a) 2 'without sugar or cocoa' ex 19.08 B ill a) 2 'other' 19.08 B III b) 1 19.08 B III b) 2 19.08 B III c) 1 19.08 B III c) 2 ex 19.08 B IV a) 1 'without sugar or cocoa' ex 19.08 B IV a) 1 'other' ex 19.08 B IV a) 2 'without sugar or cocoa' ex 19.08 B IV a) 2 'other' 19.08 B IV b) 1 19.08 B IV b) 2 6,1 10 10 10 8,7 10 10 8,7 10 10 10 10 10 10 10 8,7 10 8,7 10 10 10 10 10 8,7 10 8,7 10 10 10 21.07 D I a) 1 21.07 D I a) 2 21.07 D lb) 1 21.07 D I b) 2 21.07 D lb) 3 21.07 D II a) 1 21.07 D II a) 2 21.07 D II a) 3 21.07 D II a) 4 21.07 D II b) 21.07 E ex 21.07 G I a) 1 'compound non-alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages' ex 21.07 G l a) 1 'plant mixtures for pre ­ paration of beverages' ex 21.07 G I a) 1 'hydrolysates of proteins and protein concentrates' ex 21.07 G I a) 1 'texturised proteins' 9,8 1,3 0,4 0,7 1.3 . 86 Official Journal of the European Communities No L 56/95 (ad valorem %) (ad valorem %) CCT heading No Basic duties (fixed components) on the import into Spain of goods falling within Regulation (EEC) No 3033/80 coming from Austria, Finland, Iceland, Norway, Sweden or Switzerland CCT heading No Basic duties (fixed components) on the import into Spain of goods falling within Regulation (EEC) No 3033/80 coming from Austria, Finland, Iceland, Norway, Sweden or Switzerland ex 21.07 G I a) 1 'other' 21.07 G I a) 2 aa) 21.07 G I a) 2 bb) 21.07 G I a) 2 cc) 21.07 G lb) 1 21.07 G I b) 2 aa) 21.07 G I b) 2 bb) 21.07 G I b) 2 cc) 21.07 G I c) 1 21.07 G I c) 2 aa): 21.07 G I c) 2 bb) 21.07 G I c) 2 cc) 21.07 G I d) 1 21.07 G I d) 2 aa) 21.07 G I d) 2 bb) 21.07 G I e) 1 21.07 G I e) 2 21.07 G If) 21.07 G II a) 1 21.07 G II a) 2 aa) 21.07 G II a) 2 bb) 21.07 G II a) 2 cc) 21.07 G II b) 1 21.07 G lib) 2 aa) 21.07 G II b) 2 bb) 21.07 G lie) 1 21.07 G II c) 2 aa) 21.07 G II c) 2 bb) 21.07 G II d) 1 21.07 Gild) 2 21.07 G H e) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 GUI b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G IIIc) 2 21.07 GUI d) 1 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,$ 16,8 16,8 16,8 16,8 21.07 GUI d) 2 21.07 G III e) 21.07 G IV a) 1 21.07 G IV a) 2 21.07 G IV b) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 21.07 G V a) 2 21.07 G V b) 21.07 G VI a) 1 21.07 G VI a) 2 21.07 G VI b) 1 21.07 G VI b) 2 21.07 G VI c) 21.07 G VII a) 1 21.07 G VII a) 2 21.07 G VII b) 1 21.07 G VII b) 2 21.07 G VIII a) 21.07 G VIII b) 21.07 G IX 22.02 B I 22.02 B II 22.02 B III 29.04 C II 29.04 C III a) 1 29.04 C III a) "2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 35.05 B I 35.05 B II 35.05 B III 35.05 B IV 38.12 Ala) 38.12 A I b) 38.12 A I c) 38.12 Aid) 38.19 T I a) 38.19: T I b) 38.19 T II a) 38.19 T II b) 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 16,8 0 0 0 0 8,7 0 8,7 0 15,88 25,74 24,40 21,3 10,94 11,32 6,87 3,24 0 10,8 10,8 10,8 10,8 No L 56/96 Official Journal of the European Communities 1 . 3 . 86 ANNEX III Portuguese basic duties (fixed components) on 1 January 1986 (') (ad valorem %) (ad valorem °/o) CCT heading No Basis duties (fixed components) on the import into Portugal of goods falling within Regulation (EEC) No 3033/80 coming from Austria , Finland, Iceland, Norway, Sweden or Switzerland CCT heading No Basis duties (fixed components) on the import into Portugal of goods falling within Regulation (EEC) No 3033/80 coming from Austria, Finland, Iceland, Norway, Sweden or Switzerland 17.04 B I 17.04 B II 17.04 G 17.04 D I a) 17.04 D I b) 1 17.04 D I b) 2 17.04 D lb) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II b) 1 17.04 D II b) 2 17.04 D II b) 3 17.04 D II b) 4 18.06 A I 18.06 A II 18.06 A III 18.06 B I 18.06 B II a) 18.06 B II b) 18.06 C I 18.06 C II a) 1 18.06 C II a) 2 18.06 C lib) 1 18.06 C II b) 2 18.06 C II b) 3 18.06 C II b) 4 18.06 D I a) 18.06 D I b) 18.06 D II a) 55,42 54,31 54,08 57,24 62,26 53,35 59,20 56,71 44,65 51,90 52,74 36,46 58,13 35,05 46,08 47,71 39,08 44,80 14,00 14,00 14,00 0,00 0,00 0,00 14,00 1,44 14,00 14,00 14,00 14,00 14,00 14,00 14,00 14,00 18.06 D II b) 18.06 D H e) 19.02 A I 19.02 A II 19.02 B I 19.02 B II a) 1 aa) 19.02 B H a) 1 bb) 19.02 B II a) 2 19.02 B II a) 3 19.02 B II a) 4 aa) 19.02 B II a) 4 bb) 19.02 B II a) 5 aa) 19.02 B II a) 5 bb) 19.02 B II a) 6 aa) 19.02 B II a) 6 bb) 19.02 B II a) 7 19.02 B II b) 1 19.02 B II b) 2 19.03 A 19.03 B I 19.03 B II 19.04 19.05 A 19.05 B 19.05 C 19.07 A 19.07 B 19.07 C 19.07 D I 19.07 D II 19.08 A I 19.08 A II 19.08 A III 19.08 B I a) 14,00 0,00 11,00 11,00 12,00 12,00 12,00 12,00 12,00 12,00 12,00 12,00 12,00 12,00 12,00 12,00 12,00 12,00 35,00 35,00 35,00 0,00 38,87 0,00 0,00 0,00 0,00 0,00 35,00 0,00 57,93 56,85 52,09 54,40 (') These duties will be subject as from 1 March 1986 to the first 10 % reduction provided for in Article 1 of the Regulation . 1.3.86 Official Journal of the European Communities No L 56/97 (ad valorem °/o) (ad valorem %) CCT heading No Basis duties (fixed components) on the import into Portugal of goods falling within Regulation (EEC) No 3033/80 coming from Austria , Finland, Iceland, Norway, Sweden or Switzerland CCT heading No Basis duties (fixed components) on the import into Portugal of goods falling within Regulation (EEC) No 3033/80 coming from Austria, Finland, Iceland, Norway, Sweden or Switzerland 19.08 B I b) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 19.08 B II c) 1 19.08 B II c) 2 19.08 B II d) 1 19.08 B II d) 2 19.08 Bill a) 1 19.08 B III a) 2 19.08 B III b) 1 19.08 B III b) 2 19.08 B III c) 1 19.08 B III c) 2 19.08 B IV a) 1 19.08 B IV a) 2 19.08 B IV b) 1 19.08 B IV b) 2 19.08 B V a) 19.08 B V b) 21.02 C II 21.02 D II 21.06 A II a) 21.06 A II b) 21.07 A T 21.07 A II 21.07 A III 21.07 B I a) 21.07 B I b) 21.07 B II a) 21.07 B II b) 21.07 C I 21.07 C II a) 21.07 C II b) 21.07 D I a) 1 21.07 D I a) 2 21.07 D lb) 1 21.07 D lb) 2 21.07 D I b) 3 21.07 D II a) 1 45,93 63,97 56,02 44.82 54.45 43,26 52,09 40.89 48,81 35,00 54,42 43.83 50.70 . 42,65 49,63 40,51 48,76 37,38 46,59 46.71 11,00 0,00 0,00 4,18 0,00 11,00 0,00 45,20 45,92 56.46 39.90 11,00 0,00 0,00 0,00 0,00 2,34 0,00 0,00 0,00 21.07 D II a) 2 21.07 D II a) 3 21.07 D II a) 4 21.07 D II b) 21.07 E 21.07 G I a) 2 aa) 21.07 G I a) 2 bb) 21.07 G I a) 2 cc) 21.07 G lb) 1 21.07 G I b) 2 aa) 21.07 G lb) 2 bb) 21.07 G I b) 2 cc) 21.07 G I c) 1 21.07 G I c) 2 aa) 21.07 G I c) 2 bb) 21.07 G I c) 2 cc) 21.07 G I d) 1 21.07 G I d) 2 aa) 21.07 G I d) 2 bb) 21.07 G I e) 1 21.07 G I e) 2 21.07 G I f) 21.07 G II a) 1 21.07 G II a) 2 aa) 21.07 G II a) 2 bb) 21.07 G II a) 2 cc) 21.07 G II b) 1 21.07 G II b) 2 aa) 21.07 G II b) 2 bb) 21.07 G II c) 1 21.07 G II c) 2 aa) 21.07 G II c) 2 bb) 21.07 G II d) 1 21.07 G II d) 2 21.07 G II e) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G III b) 1 21.07 G III b) 2 0,00 0,00 0,00 0,00 0,00 61.36 59,67 50,60 62,72 59,16 18,00 46.37 61,67 53,95 52.38 50,11 55,24 60,01 53,64 50,14 54,37 50,67 46,82 35,00 35,00 35,00 35,00 35,00 35.00 39,57 39.01 35,00 42,57 35,00 42,26 36,47 52,79 36,00 36,07 35,00 No L 56/98 Official Journal of the European Communities 1 . 3 . 86 (ad valorem %) (ad valorem %) CCT heading No Basis duties (fixed components) on the import into Portugal of goods falling within Regulation (EEC) No 3033/80 coming from Austria, Finland, Iceland, Norway, Sweden or Switzerland CCT heading No Basis duties (fixed components) on the import into Portugal of goods falling within Regulation (EEC) No 3033/80 coming from Austria, Finland, Iceland, Norway, Sweden or Switzerland 21.07 G III c) 1 21.07 G III c) 2 21.07 GUI d) 1 21.07 G III d) 2 21.07 G III e) 21.07 G IV a) 1 21.07 G IV a) 2 21.07 G IV h) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 21.07 G V a) 2 21.07 G Vb) 21.07 G VI a) 1 21.07 G VI a) 2 21.07 G VI b) 1 21.07 G VI b) 2 21.07 G Vic) 21.07 G VII a) 1 21.07 G VII a) 2 21.07 G VII b) 1 21.07 G VII b) 2 21.07 G VIII a) 21.07 G VIII b) 21.07 G IX 22.02 B I 22.02 B II 35,00 35,00 43,64 35,00 35,00 45,22 43,89 49,02 35,00 35,00 35,00 35,00 35,00 35,00 35,00 35,00 35,00 35,00 35,00 35,00 35,00 35,00 35,00 35,00 35,00 0,00 0,00 22.02 B III 29.04 C II 29.04 C III a) 1 29.04 C III a) 2 29.04 G III b) 1 29.04 C III b) 2 35.05 A 35.05 ex B I 'starch glues' 35.05 ex B I 'other' 35.05 ex B II 'starch glues' 35.05 ex B II 'other' 35.05 ex B III 'starch glues' 35.05 ex B III 'other' 35.05 ex B IV 'starch glues' 35.05 ex B IV 'other' 38.12 A I a) 38.12 Alb) 38.12 Ale) 38.12 A Id) 38.19 T I a) 38.19 T I b) 38.19 T II a) 38.19 Til b) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 12,00 0,00 12,00 0,00 12,00 0,00 12,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 - 1 . 3 . 86 Official Journal of the European Communities No L 56/99 ANNEX IV Basic quotas for products subject to quantitative restrictions on imports into Spain until 31 December 1988 Quota No CCT heading No Description Basic quota 1 85.15 Radiotelegraphic and radiotelephonic transmission and reception appar ­ atus : radio-broadcasting and television transmission and reception appar ­ atus, (including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote-control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus : radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or repro ­ ducers) and television cameras : III . Receivers, whether or not incorporating sound recorders or reproducers : b) Other : ex 2 . Other :  Colour television receivers , the diagonal measurement of the screen of which is :  From more than 42 cm up to and including 52 cm  More than 52 cm 650 units 2 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs, winches or pulleys : ex B. Agricultural tractors (excluding walking tractors) and forestry tractors, wheeled :  With an engine of a cylinder capacity of 4 000 cm3 or less 40 units No L 56/ 100 Official Journal of the European Communities 1 . 3 . 86 ANNEX V Basic quotas for products subject to quantitative restrictions on imports into Spain until 31 December 1989 Quota No CCT heading No Description Basic quota 1 25.03 Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur 1 200 tonnes 2 29.03 36.01 36.02 ex 36.04 36.05 36.06 \ ¢   Sulphonated, nitrated or nitrosated derivatives of hydrocarbons : B. Nitrated and nitrosated derivatives : ex I. Trinitrotoluenes and dinitronaphthalenes :  Trinitrotoluenes Propellent powders Prepared explosives, other than propellent powders Safety fuses ; detonating fuses ; percussion and detonating caps ; igniters ; detonators :  Other than electrical detonators Pyrotechnic articles (for example, fireworks, railway fog signals , amorces, rain rockets) Matches (excluding Bengal matches) 420 tonnes 3 39.02 Polymerization and copolymerization products (for example, polyethylene, polytetrahaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone-indene resins) : C. Other : I. Polyethylene : ex b) In other forms :  Waste and scrap ex II. Polytetrahaloethylenes :  Waste and scrap ex III . Polysulphohaloethylenes :  Waste and scrap ex IV. Polypropylene :  Waste and scrap ex V. Polyisobutylene :  Waste and scrap VI. Polystyrene and copolymers of styrene ex b) In other forms :  Waste and scrap VII . Polyvinyl chloride : ex b) In other forms :  Waste and scrap ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride :  Waste and scrap ex IX. Polyvinyl acetate :  Waste and scrap ex X. Copolymers of vinyl chloride with vinyl acetate :  Waste and scrap ex XI. Polyvinyl alcohols, acetals and ethers :  Waste and scrap ex XII. Acrylic polymers, methacrylic polymers and acrylo-methacrylic copolymers :  Waste and scrap ex XIII . Coumarone resins, indene resins and coumarone-indene resins :  Waste and scrap v XIV. Other polymerization or copolymerization products : ex b) In other forms :  Waste and scrap 150 tonnes 1 . 3 . 86 Official Journal of the European Communities No L 56/ 101 Quota No CTT heading No Description Basic quota 4 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other : I. Of regenerated cellulose III . Of hardened proteins V. Of other materials : a) Spools, reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 c) Corset busks and similar supports for articles of apparel or clothing accessories ex d) Other :  excluding airtight clothing affording protection against radiation or radioactive contamination, not combined with breathing apparatus 320 000 ECU 5 ex 58.01 58.02 Carpets, carpeting and rugs, knotted (made up or not), other than handmade Other carpets, carpeting, rugs, mats and matting and 'Kelem', 'Schumacks' and 'Karamanie', rugs and the like (made up or not) : A. Carpets, carpeting, rugs, mats and matting 10 tonnes 6 ex 58.04 58.09 60.01 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05):  Of cotton Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs : B. Lace : ex I. Hand-made :  Other than lace made from cotton, wool and man-made textile fibres It. Mechanically made Knitted or crocheted fabric, not elastic nor rubberized : C. Of other textile materials : I. Of cotton 5,5 tonnes 7 60.04 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : I. T-shirts : a) Of cotton II . Lightweight fine knit roll , polo or turtle neck jumpers and pullovers : a) Of cotton III . Other : b) Of cotton B. Other : I. T-shirts : a). Of cotton II . Lightweight fine knit roll, polo or turtle-neck jumpers and pullovers : a) Of cotton IV. Other : d) Of cotton No L 56/ 102 Official Journal of the European Communities 1 . 3 . 86 Quota No CCT heading No Description Basic quota 60.05 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : ex a) Outer garments of knitted or crocheted textile fabrics of heading No 59.08 :  Of cotton b) Other : 1 . Babies' garments, girls' garments up to and including commercial size 86 : cc) Of cotton 2 . Bathing costumes and trunks : bb) Of cotton 3 . Track suits : bb) Of cotton 4 . Other outer garments : aa) Blouses and shirt-blouses for women, girls and infants : 55 . Of cotton bb) Jerseys, pullovers , slipovers, waistcoats , twinsets , cardi ­ gans, bed jackets and jumpers : (other than jackets re ­ ferred to under subheading 60.05 A II b) 4 hh)) : 1 1 . Men's and boys' : eee) Of cotton 22 . Women's, girls' and infants': fff) Of cotton cc) Dresses : 44 . Of cotton dd) Skirts , including divided skirts : 33 . Of cotton ee) Trousers : ex 33 . Of other textile materials :  Of cotton ff) Suits and coordinate suits (excluding ski suits) for men and boys : ex 22 . Of other textile materials :  Of cotton gg) Suits and coordinate suits (excluding ski suits), and costumes, for women, girls and infants : 44 . Of cotton hh) Coats, jackets (excluding anoraks, windcheaters, waister jackets and the like) and blazers : 44 . Of cotton ijij) Anoraks, windcheaters, waister jackets and the like : ex 11 . Of wool or of fine animal hair, of cotton or of man-made textile fibres :  Of cotton kk) Ski suits consisting of two or three pieces : ex 11 . Of wool or of fine animal hair, of cotton or of man-made textile fibres :  Of cotton 11) Other outer garments : 44 . Of cotton 5 . Clothing accessories : ex cc) Of other textile materials :  Of cotton B. Other : ex III . Of other textile materials :  Of cotton 2 tonnes : 1 . 3 . 86 Official Journal of the European Communities No L 56/ 103 Quota No CCT heading No Description Basic quota 8 61.01 Men's and boys' outer garments : A. Garments of the 'cowboy' type and other similar garments for amusement and play less than commercial size 158 ; garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : II . Other : ex a) Coats :  Of cotton ex b) Other :  Of cotton B. Other : I. Industrial and occupational clothing : a) Overalls , including boiler suits and bibs and braces : 1 . Of cotton b) Other : 1 . Of cotton IL Swimwear : ex b) Of other textile materials :  Of cotton III . Bath robes, dressing gowns, smoking jackets and similar indoor wear : b) Of cotton IV. Parkas ; anoraks, windcheaters , waister jackets and the like : b) Of cotton V. Other : a) Jackets (excluding waister jackets) and blazers : 3 . Of cotton b) Overcoats, raincoats and other coats : cloaks and capes : 3 . Of cotton c) Suits and coordinate suits (excluding ski suits) : 3 . Of cotton d) Shorts : 3 . Of cotton e) Trousers : 3 . Of cotton f) Ski suits consisting of two or three pieces : ex 1 . Of wool or of fine animal hair, of cotton or of man-made textile fibres :  Of cotton g) Other garments : 3 . Of cotton 15 tonnes 61.02 Women's, girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 ; garments of the 'cowboy' type and other similar garments for amusement and play, less than commercial size 158 : I. Babies' garments ; girls' garments up to and including commercial size 86 : a) Of cotton B. Other : I. Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : ex a) Coats :  Of cotton ex b) Other :  Of cotton II . Other : a) Aprons, overalls , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) : 1 . Of cotton b) Swimwear : ex 2 . Of other textile materials :  Of cotton No L 56/ 104 Official Journal of the European Communities 1 . 3 . 86 Quota No CCT heading No Description Basic quota 61.02 (cont'd) B. II . c) Bath robes, dressing gowns, bed jackets and similar indoor wear : 2 . Of cotton d) Parkas , anoraks, windcheaters, waister jackets and the like : 2 . Of cotton e) Other : 1 . Jackets (excluding waister jackets) and blazers : cc) Of cotton 2 . Coats and raincoats, cloaks and capes : cc) Of cotton 3 . Suits and coordinate suits (excluding ski suits), and costumes : cc) Of cotton 4 . Dresses : ee) Of cotton 5 . Skirts , including divided skirts : cc) Of cotton 6 . Trousers : cc) Of cotton 7 . Blouses and shirt-blouses : cc) Of cotton 8 . Ski suits consisting of two or three pieces : ex aa) Of wool or of fine animal hair, of cotton or of man ­ made textile fibres :  Of cotton 9 . Other garments : cc) Of cotton 9 61.03 Men's and boys' under garments, including collars, shirt fronts and cuffs : A. Shirts : II . Of cotton B. Pyjamas : II . Of cotton C. Other : II . Of cotton 61.04 Women's, girls ' and infants' under garments : ' A. Babies' garments ; girls' garments up to and including commercial size 86 : I. Of cotton B. Other : I. Pyjamas and nightdresses : b) Of cotton II . Other : b) Of cotton 200 kg 10 84.41 Sewing machines : furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : a) Sewing machines having a value (not including frames , tables or furniture) of more than 65 ECU each b) Other 200 units 1.-3 . 86 Official Journal of the European Communities No L 56/ 105 Quota No CCT heading No Description Basic quota 11 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote-control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception appar ­ atus ; radio-broadcasting and television transmission and reception appar ­ atus (including receivers incorporating sound recorders or reproducers) and television cameras : III . Receivers, whether or not incorporating sound recorders or reproducers : b) Other : ex. 2 . Other :  Colour television receivers, the diagonal measurement of the screen of which is 42 cm or less 100 units 12 87.01 Tractors (other than those falling within heading No 87.07) whether or not fitted with power take-offs, winches or pulleys: A. Agricultural walking tractors, with either a spark ignition or a compression ignition engine 10 units 13 93.02 93.04 93.05 93.06 Revolvers and pistols , being firearms : Other firearms, including Very pistols , pistols and revolvers for firing blank ammunition only, line-throwing guns and the like : ex A. Sporting and target-shooting guns, rifles and carbines :  Excluding single-barrelled, rifled sporting and target-shooting guns and carbines, and other than ring firing, of a unit value greater than 200 ECU Arms of other descriptions , including air, spring and similar pistols , rifles and guns Parts of arms , including gun barrel blanks , but not including parts of sidearms 1 000 000 ECU 14 93.07 Bombs , grenades, torpedoes, mines, guided weapons and missiles and similar munitions of war, ana parts thereof; ammunition and parts thereof, including cartridge wads ; lead shot prepared for ammunition 30 tonnes No L 56/ 106 Official Journal of the European Communities 1 . 3 . 86 ANNEX VI (tonnes) Spain Portugal 03.01 B I h) 1 Fresh or chilled cod 0 _ 03.01 B I h) 2 Frozen cod  12 03.01 B I ij ) 2 Saithe (Pollachius virens), frozen  10 03.01 B I k) 2 Haddock (Melanogrammus aeglefinus),frozen   10 03.01 B II b) 1 Fillets of cod, frozen   10 03.01 B II b) 3 Fillets of haddock (Melanogrammus aeglefinus),frozen 10 03.01 B II b) 9 Fillets of hake (Merluccius spp .), frozen 0 0 03.01 B lib) 11 Fillets of plaice (Pleuronectes platessa), frozen  4 03.01 B II b) 12 Fillets of flounder (Platichthys flessus), frozen  4 03.03 A IV ex a) Pandalidae shrimps, frozen  10 I. 3 . 86 Official Journal of the European Communities No L 56/ 107 ANNEX VII Austria CCT heading No (') Description (2) Duties (') 21.04 Sauces ; mixed condiments and mixed seasonings 13 % with minimum levy of 220 , Austrian schillings per 100 kg ex 21.05 Soups and broths, in liquid, solid or powder form ; homogenized composite food prepara ­ tions excluding homogenized preparations ready for consumption which, in dry extract form, contain meat or offal of more than 10 % of weight 6 % with minimum levy of 110 Austrian schillings per 100 kg ex 21.07 Food preparations not elsewhere specified or included :  Hydrolysates of proteins ; autolysates of yeast 14 % with minimum levy of 130 Austrian schillings per 100 kg ex 38.19 C 2 Foundry core binders, excluding foundry core binders based on starch or dextrin 8 % ex 38.19 L Products of sorbitol cracking : 1 . In individual packages containing not more than 5 kg 2 . Other 8 % 8 % 8 % ex 39.06 C Other high polymers , artificial resins and artificial plastic materials , excluding starch ethers and esters , water soluble : 1 . Blocks, tubes, flexible tubing, sticks, rods , shapes, plates, foil , film and strips : (a) printed or stamped (b) Other 8 % 8 % 2 . In other forms : (c) Other  dextran  other 6 % 8 % No L 56/ 108 Official Journal of the European Communities 1 . 3 . 86 ANNEX VIII Portugal CCT heading No (') Description (2) Duties (J) 17.04 ¢ Sugar confectionery, not containing cocoa : A. Liquorice extract containing more than 10 % by weight of sucrose but not containingother added substances 12 % 21.04 Sauces : mixed condiments and mixed seasonings : ll B. Sauces with a basis of tomato puree 10% C. Other : ll  containing tomato  not specified 10 % 6% 21.05 Soups and broths, in liquid, solid or powder form ; homogenized composite food preparations : A. Soups and broths in liquid, solid or powder form :  containing tomato  other 10 % 6% 21.06 Natural yeasts (active or inactive); prepared baking powders : B. Inactive natural yeasts : I I. In tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less 4% 4%II. Other 21.07 Food preparations not elsewhere specified or included : G. Other I. Containing no milkfats or containing less than 1,5 % by weight of such fats a) Containing no sucrose or containing less than 5 % kg weight of sucrose (including invert sugar expressed as sucrose) : ex 1 . containing no starch or containing less than 5 % by weight of starch :  hydrolysates of proteins ; autolysates of yeast 6% 22.03 Beer made from malt 10 % 22.09 Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages : C. Spirituous beverages : ex V. Other : containing eggs or egg yolks and/or sugar (sucrose or invert sugar), presented in containers containing : a) two litres or less 1 ECU/hl per% vol alcohol + 6 ECU/hl b) more than two litres 1 ECU/hl per % vol alcohol 29.10 Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals, and their halogenated, sulphonated, nitrated or nitrosated derivatives : ex B. Other :  Methylglueosides 8 % 1 . 3 . 86 Official Journal of the European Communities No L 56/ 109 CTT heading No (') Description (2) Duties (3) 29.14 Monocarboxylic acids and their anhydrides, halides , peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives : ex A. Saturated acydic monocarboxylic acids :  Esters of mannitol and esters of sorbitol 8 % ex B. Non-saturated acyclic monocarboxylic acids :  Esters of mannitol and esters of sorbitol 8 % 29.16 Carboxylic acids with alcohol, phenol, aldehyde or ketone function and other single or com ­ plex oxygen-function carboxylic acids and their anhydrides, halides , peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives : A. Carboxylic acids with alcohol function : ex VIII . Other :  Glyceric acid, glycolic acid, saccharic acid, isosaccharic acid, heptasaccharic acid, their salts and esters 8 % 29.35 Heterocyclic compounds ; nucleic acids : ex Q. Other :  mannitol or sorbitol anhydric compounds, excluding maltol and isomaltol 8 % 29.43 Sugars, chemically pure, other than sucrose, glucose lactose ; sugar ethers and sugar esters, and their salts , other than products of heading Nos 29.39, 29.41 and 29.42 : B. Other 8 % 35.01 Casein, caseinates and other casein derivates ; casein glues : A. Casein : ex II . For industrial uses other than the manufacture of foodstuffs or fodder (a):  other than those with a water content of more than 50 % by weight 3 % III . Other 12 % B. Casein glues 11 °/o C. Other 8 % 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : Q. Foundry core binders based on synthetic resins 8 % ex X. Other :  Products of sorbitol cracking 8% 39.06 Other high polymers, artificial resins and artificial plastic materials , including alginic acid, its salts and esters ; linoxyn : B. Other : ex II . Other :  Dextrane 6 °/o  Other, with the exception of linoxyn 8% (a) Entry under this subheading is subject to conditions to be determined by the competent authorities .